--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

NOTE PURCHASE AGREEMENT


      This Note Purchase Agreement (the "Agreement”) is made as of February 13,
2015 by and between CrowdGather, Inc. a Nevada corporation with principal
offices at 20300 Ventura Blvd. Suite 330, Woodland Hills, CA 91364 (the
"Company") and Iconic Holdings, LLC, a Delaware LLC with principal offices at
7200 Wisconsin Ave, Suite 206, Bethesda, MD 20814 (the "Purchaser"). As used
herein, the term “Parties” shall be used to refer to the Company and Purchaser
jointly.


WHEREAS:


 
A.
The Parties jointly warrant and represent that they have a pre-existing
relationship prior to the date of this Agreement.



 
B.
Purchaser warrants and represents that it is sophisticated and experienced in
acquiring the debt instruments issued by small early-stage companies that have
not achieve profitability, positive cash flow or both.



 
C.
Purchaser warrants and represents that it is an “accredited investor,” as that
term is defined in Rule 501 of the Securities Act of 1933, as amended (the “1933
Act”).



 
D.
Purchaser warrants and represents that prior to entering into this Agreement
that it has received and completed its review of the Company’s corporate and
financial statements as included in the filings and disclosures as listed for
the Company with the Securities and Exchange Commission which has allowed
Purchaser to make an informed investment decision with respect to purchase of
that certain Convertible Promissory Note in the stated original principal amount
of $108,000 (the “Note”) attached in Exhibit A and dated February 13, 2015.



 
E.
The Purchaser acknowledges and agrees that it is acquiring the Note for
investment purposes only and not with a view to a distribution.



 
F.
The Purchaser acknowledges and agrees that: (i) the Note is a “restricted
security,” as that term is defined in the 1933 Act and (ii) no registration
rights have been granted to Purchaser to register the Note.





NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:


Section 1.                      SALE AND ISSUANCE OF THE NOTE.  In consideration
of the Company’s receipt of the initial sum of $108,000 at Closing (as defined
in Section 2.1), the Company shall sell to the Purchaser, and the Purchaser
shall purchase from the Company (the “Issuance”) the Note upon the terms set
forth in this Agreement.


 Section 2.                      THE CLOSING.


            2.1.                      PLACE OF CLOSING AND PROCEDURE AT CLOSING.
The closing of the issuance of the Note to the Purchaser (the "Closing") shall
take place simultaneously with and upon the satisfaction of the following
conditions:


(1)           the Company’s execution and delivery to the Purchaser of the
following: (a) an executed copy of this Agreement; (b) an executed copy of the
Note; (c) a signed copy of the Irrevocable Instructions to the Transfer Agent;
and (d) that certain Action of the Board of Directors, dated February 11, 2015
(the “Action of the Board of Directors”), a copy of which is attached hereto as
Exhibit A, signed by the Directors of the Company.


 
1

--------------------------------------------------------------------------------

 
(2)           the Purchaser’s execution of a wire transfer to the Company no
later than 2 business days following the Closing as follows: the sum of $100,000
in cash shall be remitted and delivered to the Company and $8,000 shall be
retained by the Purchaser through an original issue discount for due diligence
and legal bills related to this transaction.


 Section 3.                      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


      The Company hereby represents and warrants to the Purchaser as follows:


            3.1.                      ORGANIZATION.  The Company is duly
organized, validly existing and in good standing under the laws of the State of
Nevada and is qualified to conduct its business as a foreign corporation in each
jurisdiction where the failure to be so qualified would have a material adverse
effect on the Company.


            3.2.                      AUTHORIZATION OF AGREEMENT, ETC.  The
execution, delivery and performance by the Company of this Agreement, the Note,
and each other document or instrument contemplated hereby or thereby
(collectively, the "Financing Documents") have been duly authorized by all
requisite corporate action by the Company and delivered by the Company. Each of
the Financing Documents, when executed and delivered by the Company, constitutes
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors' rights and remedies generally, and subject as to
enforceability to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).


Section 4.                      REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.


      The Purchaser hereby represents and warrants to the Company as follows:


            4.1.                      AUTHORIZATION OF THE DOCUMENTS.  Purchaser
has all requisite power and authority (corporate or otherwise) to execute,
deliver and perform the Financing Documents to which it is a party and the
transactions contemplated thereby, and the execution, delivery and performance
by such Purchaser of the Financing Documents to which it is a party have been
duly authorized by all requisite action by such Purchaser and each such
Financing Document, when executed and delivered by the Purchaser, constitutes a
valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting creditors' rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).


      4.2.                      INVESTMENT
REPRESENTATIONS.                                                                           The
Purchaser warrants and represents that:


 
(a)
the Purchaser is an accredited investor (as that term is defined in Rule
501(a)(1) of Regulation D of the 1933 Act);



 
(b)
the Purchaser is sophisticated and experienced in acquiring the securities of
small public companies;



 
(c)
the Purchaser has reviewed the Company’s Annual and Quarterly Reports together
with the audited financial statements contained therein;



 
(d)
the Purchaser has had sufficient opportunity to review and evaluate the risks
and uncertainties associated with the purchase of the Company’s securities;



 
(e)
the Purchaser is acquiring the Note from the Company for investment purposes
only and not with a view to a distribution.



 
2

--------------------------------------------------------------------------------

 
      4.3                      RESTRICTED
SECURITY.                                                      Purchaser
understands and acknowledges that the Note and the underlying shares of common
stock (the “Securities”) has not been, and when issued will not be, registered
with the Securities and Exchange Commission. Purchaser warrants and represents
that it has fully reviewed the restricted securities legend and the terms
thereof with its financial, legal, investment, and business advisors and that it
has not relied upon the Company or any other person for any advice in connection
with the purchase of the Securities, this Agreement, or both of them. Purchaser
understands and acknowledges that the Securities may not be transferred unless
(a) the Securities are sold pursuant to an effective registration statement
under the 1933 Act, or (b) the Securities are sold pursuant to Rule 144, and the
Purchaser shall have delivered to the Company, at the cost of the Purchaser, an
opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the Securities
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration, which opinion shall be accepted by the Company.


      4.4                      LEGAL
COUNSEL.                                           Purchaser has consulted with
its own independent legal, tax, investment, and other advisors of its own
choosing prior to entering into this Agreement.


      4.5                      ABSENCE OF REGISTRATION RIGHTS.  Purchaser
understands and agrees that it is not acquiring and has not been granted any
registration rights with respect to the Securities.  The Note is a restricted
security and the Purchaser understands that there is no trading market for the
Note and no such market will likely ever develop.


      4.6                      FORMER SHELL. Purchaser acknowledges that the
Company was previously an issuer described in paragraph (i)(1)(i) of Rule 144
and is subject to the provisions of Rule 144(i). Purchaser is familiar with and
understands Rule 144 (including, without limitation, the provisions of Rule
144(i)) as presently in effect.


Section 5.                      BROKERS AND FINDERS.


The Company shall not be obligated, unless previously detailed in Section
2.1(2), to pay any commission, brokerage fee or finder's fee based on any
alleged agreement or understanding between the Purchaser and a third person in
respect of the transactions contemplated hereby. The Purchaser hereby agrees to
indemnify the Company against any claim by any third person for any commission,
brokerage or finder's fee or other payment with respect to this Agreement or the
transactions contemplated hereby based on any alleged agreement or understanding
between the Purchaser and such third person, whether express or implied from the
actions of the Purchaser.


Section 6.                      SUCCESSORS AND ASSIGNS.


This Agreement shall bind and inure to the benefit of the Company, the Purchaser
and their respective successors and assigns.


Section 7.                      ENTIRE AGREEMENT.


This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
thereto.


Section 8.                      NOTICES.


All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be personally served, sent via facsimile or
e-mail, or sent in writing via an internationally recognized overnight courier
or by registered or certified mail, return receipt requested and postage prepaid
to the address of each party listed on the first page of this Agreement or to
such other address as the party to whom notice is to be given may have furnished
to the other parties to this Agreement in writing in accordance with the
provisions of this Section 8. Any such notice or communication shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile or e-mail, immediately (iii) in the case
of an internationally-recognized overnight courier, on the next business day
after the date when sent and (iv) in the case of mailing, on the third business
day following that on which the piece of mail containing such communication is
posted.


 
3

--------------------------------------------------------------------------------

 
Section 9.                        AMENDMENTS.


This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and the Purchaser.


Section 10.                      ATTORNEYS’ FEES.


In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys' fees and other costs and expenses by the other
parties to the dispute.


Section 11.                      GOVERNING LAW AND ARBITRATION.


All questions concerning the construction, interpretation and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether in the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. In furtherance of the
foregoing, the internal law of the State of California will control the
interpretation and construction of this Agreement, even if under such
jurisdiction's choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.


Section 12.                      CAPTIONS AND EXHIBIT A.


The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation. Exhibit A is attached hereto and each of the attachments
listed in Exhibit A are each with Exhibit A incorporated by reference herein.


Section  13.                      SEVERANCE.


If any provision of this Agreement is held to be illegal or invalid by a court
of competent jurisdiction, such provision shall be deemed to be severed and
deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.


Section 14.                      COUNTERPARTS.


This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.












[The remainder of this page has been left intentionally blank.]






 
4

--------------------------------------------------------------------------------

 




           IN WITNESS WHEREOF, each of the undersigned has duly executed this
Note
Purchase Agreement as of the date first written above.
 

 
             FOR THE COMPANY:
 
             CrowdGather, Inc.


 
             By: _______________________________________
 
             Name: Sanjay Sabnani
 
             Its:                  CEO


            
            
             FOR THE PURCHASER:
 
             Iconic Holdings, LLC




             By: ________________________________


             Name:
 
             Its:  Managing Member


 

 
 [SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]


[The remainder of this page has been left intentionally blank.]






























 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A


(Copy of Convertible Promissory Note, Board Resolution, and Irrevocable
Instructions to Stock Transfer Agent, are each attached hereto.)




1.           Copy of Convertible Promissory Note


2.           Copy of the Board Resolution of the Borrower


3.           Copy of Irrevocable Instructions to Stock Transfer Agent






[The remainder of this page has been left intentionally blank.]






























 
6

--------------------------------------------------------------------------------